DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IB, Figures 12-15 in the reply filed on 12/14/20 is acknowledged.
Claims 15-20 are CANCELLED from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US PGPub 2005/0212082).
Claim 1:  Takeda teaches (Fig. 14B-15B) [0095-0097] a method of manufacturing an integrated circuit device, comprising: forming a contact (700) over a substrate (100); forming one or more bottom electrode layers over the contact; forming a first dielectric layer (300) over the one or more bottom electrode layers; patterning the first dielectric layer to form an opening in the first dielectric layer, wherein the opening is arranged over the contact [0095]; forming an additional dielectric layer (400) such that a first base region of the additional dielectric layer extends through the opening to contact the one or more bottom electrode layers and a second base region of the additional dielectric layer extends over the first dielectric layer to be spaced apart from the one or more bottom electrode layers [0097] (Fig. 14B); forming one or more top electrode layers (203) over the additional dielectric layer; and patterning by etching through the one or more top electrode layers and by etching through the additional dielectric layer to form a metal-insulator-metal structure, wherein the patterning removes a portion of the second base region, but does not remove the first base region [0097] (Fig. 15B).  
Claim 2:  Takeda teaches (Fig. 14B-15B) [0095-0097] the first dielectric layer comes between the second based region of the additional dielectric layer and the one or more bottom electrode layers.  
Claim 3:  Takeda teaches (Fig. 14B-15B) [0097] forming a mask (600) over the one or more top electrode layers;P20131591 USO2 Serial No. 16/575,725Page 3etching through the one or more top electrode layers through openings in the mask; and etching through the additional dielectric layer using the mask.  

Claim 7:  Takeda teaches (Fig. 17A) patterning of the one or more top electrode layers and the additional dielectric layer also removes a portion of the etch stop layer (305), such that a bottom surface of the one or more bottom electrode layers is even with a top surface of the etch stop layer.  
Claim 8:  Takeda teaches (Fig. 14B-15B) [0095-0097] a method of manufacturing an integrated circuit device, comprising: forming a contact (700) over a substrate (100); forming one or more bottom electrode layers (211) over the contact; forming a first dielectric layer (300) that covers a peripheral portion of the one or more bottom electrode layers and does not cover a central portion of the one or more bottom electrode layers; andP20131591 USO2Serial No. 16/575,725Page 4 forming a second dielectric layer (400) [0097](Fig. 14B) over the first dielectric layer, wherein the second dielectric layer comprises: a central dielectric region extending through the first dielectric layer to contact the central portion of the one or more bottom electrode layers, a peripheral dielectric region spaced apart from the peripheral portion of the one or more bottom electrode layers by the first dielectric layer; and a step dielectric region connecting the central dielectric region and the peripheral dielectric region; and conformally forming one or more top electrode layers (203) [0097] (Fig. 14B) over the second dielectric layer, wherein the one or more top electrode layers include a central top electrode region, a peripheral top electrode region, and a step top 
Claim 9:  Takeda teaches (Fig. 14B-15B) [0095-0097] patterning the one or more top electrode layers and the second dielectric layer to form a cell having a patterned top electrode and a patterned second dielectric, wherein the patterning removes the peripheral top electrode region and the peripheral dielectric region while leaving the central top electrode region, the step top electrode region, the central dielectric region, and the step dielectric region in place.  
Claim 10:  Takeda teaches (Fig. 14B-15B) [0095-0097] forming a mask (600) over the one or more top electrode layers; etching through the one or more top electrode layers through openings in the mask; and etching through the first dielectric layer using the same mask.  
Claim 12:  Takeda teaches (Fig. 14B-15B) [0095-0097] the first dielectric layer has a uniform thickness from an inner edge of the first dielectric layer to an outer edge of the first dielectric layer, the uniform thickness being measured perpendicular to a top surface of the one or more bottom electrode layers.  
Claim 13:  Takeda teaches (Fig. 14B-15B) [0019-00020] the first dielectric layer and the second dielectric layer have different compositions from one another.  
Claim 14:  Takeda teaches (Fig. 14B-15B) [0095-0097] the peripheral top electrode region extends to a first height as measured perpendicularly from a top surface of the one or more bottom electrode layers, and the central top electrode region extends to a second height as measured perpendicularly from the top surface of the one or more bottom electrode layers, the first height being greater than the second height.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPub 2005/0212082), as applied to claim 1 and 6 above, and further in view of Hsu et al. (US PGPub 2007/0109835).
Regarding claim 5, as described above, Takeda substantially reads on the invention as claimed, and Takeda teaches the additional dielectric layer is a high- k dielectric layer [0020].  Takeda does not teach the metal-insulator-metal structure is a resistive random access memory (RRAM) cell.  Hsu teaches that MIM capacitors are a known RRAM structure [0009-0010, 0064].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Takeda to use its MIM as a RRAM device because it is common and well known in the art to do so a taught by Huang.
Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPub 2005/0212082), as applied to claim 1 and 8 above, and further in view of Sasaki (US PGPub 2009/0190392).
Regarding claim 4, as described above, Takeda substantially reads on the invention as claimed, except Takeda does not teach the patterning further comprises 
Sasaki teaches the patterning further comprises etching through the one or more bottom electrode layers using the same mask used to etch through the one or more top electrode layers and the additional dielectric layer to make the outer boundaries the same [0083-0084].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Takeda to have the patterning further comprises etching through the one or more bottom electrode layers using the same mask used to etch through the one or more top electrode layers and the additional dielectric layer to make the outer boundaries the same [0083-0084] as taught by Sasaki.  
Claim 11: Sasaki teaches the patterning further comprises etching through the one or more bottom electrode layers using the same mask used to etch through the one or more top electrode layers and the second dielectric layer [0083-0084].  

Claims 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPub 2005/0212082) in view of Aihara (US Patent 6,734,488)
Claim 21:  Takeda teaches (Fig. 14B-15B) [0095-0097] a method of manufacturing an integrated circuit device, comprising: forming a contact (205) over a substrate (100); forming one or more bottom electrode layers (211) over the contact; forming a first dielectric layer (300) that covers a peripheral portion of the one or more bottom electrode layers and does not cover a central portion of the one or more bottom 
Takeda does not teach conformally forming a conductive capping layer over the second dielectric layer and conformally forming a conductive main electrode layer over the conductive capping layer, wherein the conductive capping layer and the conductive main electrode layer each include a central top electrode region, a peripheral top electrode region, and a step top electrode region directly above the central dielectric region, the peripheral dielectric region, and the step dielectric region, respectively.  Aihara teaches conformally forming a conductive capping layer 5b/10 over the second dielectric layer and conformally forming a conductive main electrode layer over the conductive capping layer, wherein the conductive capping layer and the conductive main electrode layer each include a central top electrode region, a peripheral top electrode region, and a step top electrode region directly above the central dielectric region, the peripheral dielectric region, and the step dielectric region, 
Claim 22:  Aihara teaches (col. 7-8, 10) patterning the conductive capping layer, the conductive main electrode layer, and the second dielectric layer to form a cell having a patterned top electrode and a patterned second dielectric, wherein the patterning removes the peripheral top electrode region and the peripheral dielectric region while leaving the central top electrode region, the step top electrode region, the central dielectric region, and the step dielectric region in place.  
Claim 23:  Aihara teaches (col. 7-8, 10) and Takeda [0095-0097] forming a mask over the conductive main electrode layer; etching through the conductive capping layer and the conductive main electrode layer through openings in the mask; and etching through the first dielectric layer using the mask.  
Claim 25:  Takeda teaches (Fig. 14B-15B) the first dielectric layer has a uniform thickness from an inner edge of the first dielectric layer to an outer edge of the first dielectric layer, the uniform thickness being measured perpendicular to a top surface of the one or more bottom electrode layers.  
Claim 26:  Aihara teaches (Fig. 9) (col. 11 lines 10-35) forming one or more bottom electrode layers over the contact comprises: forming a diffusion barrier layer (9) over the contact; and forming a bottom conductive layer (3b) over the diffusion barrier .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPub 2005/0212082) in view of Aihara et al. (US Patent 6,734,488) as applied to claim 21 above, and further in view of Sasaki (US PGPub 2009/0190392).
Regarding claim 24, as described above, Takeda and Aihara substantially read on the invention as claimed, except Takeda and Aihara do not teach the outer sidewalls respectively of the conductive capping layer and the conductive main electrode layer are aligned with outer sidewalls of the one or more bottom electrode layers.  Sasaki teaches outer sidewalls of the top and bottom electrodes being aligned as a result of etching them simultaneously, reducing manufacturing steps [0083-0084].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Takeda and Aihara to have taught the outer sidewalls of the top and bottom electrodes being aligned as a result of etching them simultaneously, reducing manufacturing steps [0083-0084] as taught by Sasaki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814